NO. 12-13-00156-CR

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

IN RE:                                                  §

ARTHUR GLEN BROWN,                                     §        ORIGINAL PROCEEDING

RELATOR                                                §

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Relator Arthur Glen Brown seeks a writ of mandamus requiring the trial court to grant his
motion for a judgment nunc pro tunc related to presentence jail time credit.
         In an original proceeding, the relator is required to file an appendix as part of his petition
and also a record. See TEX. R. APP. P. 52.3(k), 52.7. The appendix must contain (1) a certified or
sworn copy of any order complained of, or any other document showing the matter complained of,
and (2) unless voluminous or impracticable, the text of any rule, regulation, ordinance, statute,
constitutional provision, or other law (excluding case law) on which the argument is based. TEX. R.
APP. P. 52.3(k)(1)(A), (C).           The record must contain (1) a certified or sworn copy of every
document that is material to the relator's claim for relief and that was filed in any underlying
proceeding and (2) a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or a statement that no testimony
was adduced in connection with the matter complained of. TEX. R. APP. P. 52.7.
         Here, Relator did not provide an appendix or a record. Consequently, we are unable to
evaluable his request for mandamus relief. Accordingly, Relator's petition for writ of mandamus is
denied. All pending motions are overruled as moot.
Opinion delivered May 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                (DO NOT PUBLISH)
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                             MAY 31, 2013


                                        NO. 12-13-00156-CR


                                ARTHUR GLEN BROWN,
                                         Relator
                                           v.
                              HON. PAM FOSTER FLETCHER,
                                       Respondent




                                     ORIGINAL PROCEEDING


                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by ARTHUR GLEN BROWN, who is the relator in Cause No.14-996-CR, pending on the
docket of the 349th Judicial District Court of Houston County, Texas. Said petition for writ of
mandamus having been filed herein on May 13, 2013, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.